 Case: 4:19-cv-00137-HEA Doc. #: 46 Filed: 06/26/20 Page: 1 of 6 PageID #: 344




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


SHANEQUA WATSON,                              )
                                              )
                  Plaintiff,                  )
                                              )
            vs.                               )      Case No. 4:19CV137 HEA
                                              )
CREDIT CONTROL, LLC,                          )
                                              )
                   Defendant.                 )
                                              )


                     OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Attorney’s Fees,

[Doc. No. 98]. Plaintiff opposes the motion. The motion is fully briefed and ready

for adjudication. For the reasons set forth below, the Motion is denied.

      Plaintiff filed this putative class action pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”). Plaintiff alleged that she

incurred a financial obligation to World Financial Network National.1 Defendant

began attempting to collect on the debt allegedly owed by Plaintiff. Plaintiff



1 Plaintiff did not allege that her debt was invalid or that she otherwise did not owe
the debt.

                                         1
 Case: 4:19-cv-00137-HEA Doc. #: 46 Filed: 06/26/20 Page: 2 of 6 PageID #: 345




asserted that Defendants violated the FDCPA by sending her a collection letter on

February 14, 2018 that was misleading, confusing, deceptive, and unfair as it

misrepresented the nature, character, and/or legal status of the alleged debt.

      In relevant part, the collection letter indicated that Plaintiff owed an

outstanding balance and listed various options to pay off the debt. The collection

letter also stated that “[t]he law limits how long you can be sued on the debt.

Because of the age of your debt [which was originated by World Financial

Network National Bank], LVNV Funding LLC will not sue you for it, and LVNV

Funding LLC will not report it to any credit reporting agency.”

      Defendant sought to take Plaintiff’s deposition in this district. Plaintiff is a

resident of Michigan. Counsel for Plaintiff sought to have the deposition taken in

Michigan either in person or remotely because Plaintiff had childcare issues.

Defendant would not agree. Plaintiff sought to appear remotely at the ADR

conference remotely. Defendant would not agree. Plaintiff sought to transfer the

case to Michigan. The Court denied the motion to transfer. Plaintiff sought

reconsideration of the Order denying transfer or for a protective order allowing her

to attend the mediation by video conference.

       Prior to Plaintiff’s Motions, Defendant had filed a Motion to Dismiss. The

Motion was granted on March 6, 2020. Defendant now moves attorney’s fees

                                         2
 Case: 4:19-cv-00137-HEA Doc. #: 46 Filed: 06/26/20 Page: 3 of 6 PageID #: 346




pursuant to Section 1692k(a)(3), 28 U.S.C § 1927, and the Court’s inherent

authority to grant sanctions.

      Section 1692k(a)(3) provides in relevant part:

             [o]n a finding by the court that an action under [the FDCPA] was
             brought in bad faith and for the purpose of harassment, the court may
             award to the defendant attorney[s'] fees reasonable in relation to the
             work expended and costs.”

      This Court has held that “[s]ection 1692k(a)(3) should be construed

narrowly as not to discourage private litigation under the FDCPA.” Velez v.

Portfolio Recovery Associates, Inc., 881 F.Supp.2d 1075, 1085 (E.D.Mo.2012)

(citing Kondratick v. Beneficial Consumer Disc. Co., 2006 WL 305399, at * 10 n.

4 (E.D.Pa. Feb.8, 2006)). “For an award to be made, ‘there must be evidence that

the plaintiff knew that his claim was meritless, and that plaintiff pursued his claims

with a purpose of harassing the defendant.’” Id. (quoting Allers–Petrus v.

Columbia Recovery Grp., LLC., No. C08–5533FDB, 2009 WL 1160061, at *1

(W.D.Wash. Apr.29, 2009) (quoting Gorman v. Wolpoff & Abramson, LLP, 435

F.Supp.2d 1004, 1013 (N.D.Cal.2006)). To prevail on a motion for an award of

attorney's fees in this context, Defendant bears the burden of proof that plaintiff's

complaint was filed in bad faith and for the purpose of harassment. Allers–Petrus,

2009 WL 1160061, at *1.


                                          3
 Case: 4:19-cv-00137-HEA Doc. #: 46 Filed: 06/26/20 Page: 4 of 6 PageID #: 347




      Section 1927 states:

      Any attorney or other person admitted to conduct cases in any court of the
      United States or any Territory thereof who so multiplies the proceedings in
      any case unreasonably and vexatiously may be required by the court to
      satisfy personally the excess costs, expenses, and attorneys' fees reasonably
      incurred because of such conduct.

28 U.S.C.A. § 1927.

      Defendant asserts that Plaintiff never intended on being present for trial, and

queries why a New Jersey attorney would file a suit for a Michigan resident in this

district if not in bad faith or for harassment.

      The Court concluded that these facts do not establish any bad faith or

harassment by Plaintiff or her attorney. The mere facts that Plaintiff and counsel

reside outside this district do not demonstrate anything establishing Plaintiff was

insincere in her lawsuit. Indeed, counsel artfully and adamantly argued Plaintiff’s

position and supported the argument with extensive research. While the Court

relied on binding Eighth Circuit authority, which subsequent to the filing of the

Complaint, was interpreted in Tillman v. Midland Credit Mgmt, 2019 U.S. Dist.

LEXIS 212319 (W.D. Ark. Dec. 10, 2019).

      The Court is satisfied that neither Plaintiff nor her attorney have

misrepresented anything to the Court. Likewise, nothing demonstrates bad faith or

harassment by Plaintiff or counsel. The Court is completely satisfied that Plaintiff

                                           4
 Case: 4:19-cv-00137-HEA Doc. #: 46 Filed: 06/26/20 Page: 5 of 6 PageID #: 348




intended to pursue her case in this district but was faced with complications that

precluded her from attending the deposition and mediation in person. At best,

Defendant could have filed a motion to dismiss for failure to prosecute because of

Plaintiff’s nonattendance. Defendant was able to achieve a better result with the

motion to dismiss.

      While the Court recognizes the frustration Defendant and its counsel may

have experienced throughout the course of this proceeding, there is no evidence

that either Plaintiff or her attorney did anything untoward. On the record before it,

this Court concludes that an award of attorney's fees and costs is not justified.

Although ultimately Plaintiff’s case was dismissed, there is no evidence that

Plaintiff's claim was filed in bad faith for the purpose of harassing Defendant.

Defendants do not offer any direct evidence of bad faith or purpose to harass by

plaintiff. Cf. Scroggin v. Credit Bureau of Jonesboro, Inc., ––– F.Supp.2d ––––,

3:12CV 128 SWW, 2013 WL 5306675 (E.D.Ark. Sept.20, 2013) (finding that

plaintiff brought action in bad faith and for the purpose to harass defendant and

awarding defendant attorney's fees where numerous posts and e-mails by plaintiff

evidenced “his dishonesty of belief or purpose, his dishonest and oppressive

conduct, his hatred, ill will, and spirit of revenge towards” defendant and that

plaintiff “demeaned and abused the judicial process and he perverted the purposes

                                         5
 Case: 4:19-cv-00137-HEA Doc. #: 46 Filed: 06/26/20 Page: 6 of 6 PageID #: 349




of the FDCPA and AFDCPA.”)

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Attorney’s Fees and Costs,

[Doc. No. 43], is denied.

      Dated this 26th day of June, 2020.




                                      ________________________________
                                          HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                           6
